Citation Nr: 0917703	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to February 11, 2004 
for the assignment of a total rating due to individual 
unemployability caused by a service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from February to June 1967 
and from September 1973 to March 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued in July 2004 by the St. 
Louis, Missouri RO.  The rating decision granted entitlement 
to service connection for anxiety with depression and 
assigned a 70 percent schedular rating, effective February 
11, 2004.  It also sua sponte granted entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders, effective that same date.  
The Veteran disagreed with the effective date of the total 
disability evaluation based on individual unemployability due 
to service connected disorders, and this appeal ensued.  The 
case was certified to the Board by the Boston, Massachusetts 
RO.

In April 2009, the Veteran's representative contended that a 
previous VA decision, which had denied entitlement to service 
connection for psychiatric disability, had involved clear and 
unmistakable error.  He argued that if the error had not been 
made, service connection for a psychiatric disability and the 
total disability evaluation based on individual 
unemployability due to service connected disorders would have 
been effective prior to February 11, 2004.  

A claim of clear and unmistakable error is a collateral 
attack on an otherwise final rating decision by the Board or 
an RO.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 
2002).  Clear and unmistakable error is a very specific and 
rare kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds cannot not differ, that the result would 
have been manifestly different but for the error.  See Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  Consequently, 
allegations of clear and unmistakable error must be brought 
with the requisite specificity.  See, e.g., Phillips v. 
Brown, 10 Vet. App. 25 (1997).  

In this case, however, the representative did not identify 
the decision which allegedly contained clear and unmistakable 
error, nor did he identify the specific error(s) involved.  
Thus, a valid claim has yet to be presented which would 
warrant referral to the RO, and a stay on the appeal 
addressed below.  Cf.  38 C.F.R. § 20.1404 (2008) (Motions 
claiming a decision to have been clearly and unmistakably 
erroneous which fail to meet the requirements set forth in 
38 C.F.R. § 20.1404 will be dismissed.) 


FINDINGS OF FACT

1.  In an unappealed rating action, dated in March 2003, the 
RO denied the Veteran's claim of entitlement to service 
connection for a psychiatric disability. 

2.  On February 11, 2004, the Veteran requested that VA 
reopen his claim of entitlement to service connection for a 
psychiatric disability.

3.  In July 2004, following the receipt of new and material 
evidence, a rating decision granted the Veteran's claim of 
entitlement to service connection for psychiatric disability 
and assigned a 70 percent disability rating, effective 
February 11, 2004.

4.  The July 2004 rating decision granted sua sponte 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders, effective February 11, 2004.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, which denied the 
Veteran's request to reopen a claim of entitlement to service 
connection for psychiatric disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  The criteria for entitlement to an effective date prior 
to February 11, 2004 for the assignment of a total disability 
evaluation based on individual unemployability due to service 
connected disorders have not been met.  38 U.S.C.A. § 5103, 
5103A, 5110(a) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.400(q)(1)(ii) (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

Further, VA has fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim for an earlier effective date for the 
assignment of the total disability evaluation based on 
individual unemployability due to service connected 
disorders.  In addition, he was offered the opportunity to 
present pertinent evidence and testimony at a hearing on 
appeal.  However, he declined that offer.

In sum, the veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his appeal; and there is no evidence of any VA error 
in notifying or assisting the veteran that could result in 
prejudice to him or otherwise affect the essential fairness 
of the adjudication.  Accordingly, the Board will proceed to 
the merits of the claim of entitlement to an earlier 
effective date for his total disability evaluation based on 
individual unemployability due to service connected 
disorders.

Analysis

The Veteran argues that his psychiatric disability was first 
manifested in service and that entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders should therefore be effective 
the day following his separation from service.  At the very 
least, he contends that the effective date for the assignment 
of his total disability evaluation based on individual 
unemployability due to service connected disorders should 
revert to September 4, 1997, the effective date of an award 
of permanent and total disability evaluation for nonservice 
connected purposes.  Finally, he maintains that an effective 
date prior to February 11, 2004, is warranted for his total 
disability evaluation based on individual unemployability due 
to service connected disorders.  

After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that 
there is no legal merit to the Veteran's claim.  Accordingly, 
the appeal will be denied.  

As noted above, a July 2004 rating decision granted 
entitlement to service connection for anxiety with depression 
and assigned a 70 percent schedular rating, effective 
February 11, 2004.  The rating decision also sua sponte 
granted a total disability evaluation based on individual 
unemployability due to service connected disorders effective 
that same date.  38 C.F.R. § 4.16(a) (2004).  

Historically, the record discloses that the foregoing action 
was not his first claim of entitlement to service connection 
for psychiatric disability.  Entitlement to service 
connection for a psychiatric disorder was denied by the Board 
in September 1996.  Thereafter, he made applications to 
reopen the claim.  However, in December 1997 and July 2002 
rating decisions VA confirmed and continued the denial of 
entitlement to service connection for psychiatric disability.  
On each occasion, VA held that the Veteran had not submitted 
new and material evidence with which to reopen the claim.  
The Veteran was notified of those decisions and of his 
appellate rights; however, he did not perfect an appeal to 
either decision.  Accordingly, those decisions are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).  

On April 12, 2002, the Veteran filed an application to reopen 
his claim of entitlement to service connection for depression 
and anxiety.  In a July 2002 rating decision VA confirmed and 
continued the prior denial because no new and material 
evidence had been received to support a reopening of the 
claim.  On October 2, 2002, the Veteran disagreed with that 
decision, noting for the first time that he had developed 
hepatitis B in-service, and that his anxiety and depression 
were secondary to that disorder.  The Togus, Maine RO did not 
accept that statement as a Notice of Disagreement.  Rather, 
the Togus Maine RO considered it to be a new claim because VA 
had never specifically documented their consideration of that 
theory.  

In a March 13, 2003 rating decision, following a de novo 
review of the record, VA denied entitlement to service 
connection for hepatitis B and for psychiatric disability, 
secondary to hepatitis B.  The Veteran disagreed with those 
decisions and perfected a timely appeal.  However, on 
February 11, 2004, the Veteran withdrew that appeal and 
stated that he wished to file a claim of entitlement to 
service connection for depression/anxiety on a direct basis.  
("I would like to withdraw pending appeal and file for 
service connection under these conditions 
depression/anxiety...")  In support of that claim, he filed 
extensive VA treatment records, dated from March 2000 to 
April 2004.  VA also examined the Veteran in May 2004 to 
determine the nature, extent, and etiology of any psychiatric 
disability found to be present.

In July 2004, the RO found that the Veteran had submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a psychiatric disability.  Following a 
de novo review of the record, the RO granted entitlement to 
service connection for anxiety with depression and assigned a 
70 percent disability rating.  The effective date of that 
rating was February 11, 2004, the date of the receipt of the 
reopened claim.  

In 2004, as now, the law provided that when the veteran's 
schedular rating was less than total, a total rating could 
nonetheless be assigned, provided that if there is only one 
service-connected disability, that disability was rated at 60 
percent or more; and the disabled person was unable to secure 
or follow a substantially gainful occupation.  38 C.F.R. § 
4.16(a).  The Veteran was found to meet those criteria; and 
therefore, the St. Louis RO assigned a total disability 
evaluation based on individual unemployability due to service 
connected disorders pursuant to 38 C.F.R. § 4.16(a).  Because 
the grant of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders was predicated on the grant of service connection 
for anxiety and depression, the St Louis RO assigned February 
11, 2004, as the effective date of the total disability 
evaluation based on individual unemployability due to service 
connected disorders.  

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  There is an exception in that the effective 
date of disability compensation will be the day following the 
Veteran's separation from active service, if the claim is 
received within one year after the Veteran's separation from 
service.  Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later (emphasis added).  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(b)(2)(1).

Where, as in this case, the grant of service connection is 
predicated on the receipt of new and material evidence 
received after a final disallowance, the effective date of 
service connection will be the date of the receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii). 

Generally, a specific claim in the form prescribed by the VA 
must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 2002 and Supp. 2008); 38 C.F.R. § 
3.151(a) (2008).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2004).  The mere presence of medical evidence, however, does 
not establish an intent on the part of the Veteran to seek 
service connection.  The Veteran must have asserted the claim 
expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 
(1998).

The Veteran contends that his service-connected psychiatric 
disability was first manifested in service.  Therefore, he 
maintains that the effective date of total disability 
evaluation based on individual unemployability due to service 
connected disorders should revert to the day following his 
separation from service, because the grant of a total 
disability evaluation based on individual unemployability due 
to service connected disorders was based on the grant of 
service connection for psychiatric disability.  Notably, even 
if the Veteran's service-connected psychiatric disability was 
first manifested in service there is no competent evidence of 
record that he filed a claim for service connection or the 
attendant total disability evaluation based on individual 
unemployability due to service connected disorders during the 
first year after his separation from service.  Therefore, by 
law, the effective date of the total disability evaluation 
based on individual unemployability due to service connected 
disorders may not revert to the day after the Veteran's 
separation from service.  

The Veteran next argues that the effective date of his total 
disability evaluation based on individual unemployability due 
to service connected disorders should revert to September 4, 
1997, the effective date of an award of a total rating for 
pension purposes.  He contends that such a rating was proof 
of his inability to secure or follow a substantially gainful 
occupation and notes that his pension award was due, in part, 
to the depressive disorder for which service connection was 
ultimately established.  

Unlike a total disability evaluation based on individual 
unemployability due to service connected disorders, a total 
rating for pension purposes may be awarded based solely on 
nonservice-connected disability.  38 U.S.C.A. § 1521 (West 
2002 and Supp. 2008).  Conversely, the grant of a total 
disability evaluation based on individual unemployability due 
to service connected disorders is based on a finding that the 
Veteran's service-connected disability, alone, is responsible 
for the Veteran's inability to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 4.16.  When 
the Veteran's pension award became effective in September 
1997, service connection was not in effect for any 
disability.  Further, the award of entitlement to nonservice 
connected pension benefits was based on more than just the 
appellant's psychiatric disorder.  Thus, a total disability 
evaluation based on individual unemployability due to service 
connected disorders would not have been available to the 
Veteran and would have been precluded by law.  

The final question, then, is whether the claims file contains 
evidence that VA received an application to reopen a claim of 
service connection for psychiatric disability between the 
time of his last final denial in March 2003 and the request 
to reopen the claim on February 11, 2004.  After reviewing 
the record, the Board finds no evidence of any communication 
during that time frame which could even be construed as an 
unadjudicated clam for service connection for psychiatric 
disability.  Therefore, even if the initial manifestations of 
the Veteran's psychiatric disability had occurred earlier, 
the date of the receipt of the claim controls, as it occurred 
later than the date entitlement arose.  

For the foregoing reasons, there is simply no legal basis for 
an effective date prior to February 11, 2004, for service 
connection for psychiatric disability and the attendant total 
disability evaluation based on individual unemployability due 
to service connected disorders.  The law is dispositive of 
the issue; and, therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date prior to February 11, 2004 
for the assignment of a total disability evaluation based on 
individual unemployability due to service connected disorders 
is denied.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


